            Case 6:21-cv-00140-ADA Document 1 Filed 02/09/21 Page 1 of 25




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION



 COMPUTER CIRCUIT OPERATIONS LLC,

                                         Plaintiff,            Case No.: 6:21-cv-00140

                         v.

 TEXAS INSTRUMENTS INC,
                                                                Jury Trial Demanded
                                       Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

                Plaintiff Computer Circuit Operations LLC (“CCO”), hereby files Complaint for

patent infringement against Defendant Texas Instruments Inc. (“TI” or “Defendant”), and alleges

as follows:

                                             PARTIES

       1.       Plaintiff CCO is a limited liability company organized and existing under the laws

of the State of New York, having its principal place of business at 1629 Sheepshead Bay Road,

Floor 2, Brooklyn, New York 11235.

       2.       TI is a corporation organized under the laws of the State of Delaware, and may be

served with process through its registered agent, CT Corporation System 1999 Bryan Street,

Suite 900, Dallas, Texas 75201.

                                  JURISDICTION AND VENUE

       3.       This is an action under the patent laws of the United States, 35 U.S.C. §§ 1, et

seq., for infringement by TI of claims of U.S. Patent Nos. 6,480,021, 6,820,234, 7,107,386,

7,278,069, and 7,426,603 (“the Patents-in-Suit”).



                                                  1
               Case 6:21-cv-00140-ADA Document 1 Filed 02/09/21 Page 2 of 25




          4.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

          5.       TI is subject to personal jurisdiction of this Court because, inter alia, on

information and belief, independently and/or via its agents, (i) TI is a Texas corporation; (ii) TI

does business in Texas; (iii) TI sells and offers for sale its products by using distributors and

sales representatives located in Texas.

          6.       Venue is proper in this district under 28 U.S.C. § 1400(b) because (i) TI has

committed and continues to commit acts of patent infringement by, inter alia, offering for sale

and selling, on their own and as part of a device, infringing TI products; and (ii) has a regular

and established place of business in this district, including at 9433 Bee Cave Road, Austin, TX

78746 and 12357 Riata Trace Parkway, Austin, TX 78727.

                                             BACKGROUND

          7.       On November 12, 2002, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 6,480,021 (“the ’021 Patent”), entitled “Transmitter Circuit

Comprising Timing Deskewing Means.”

          8.       Alexander Roger Deas, Vasily Grigorievich Atyunin, and Igor Anatolievich

Abrossimov, invented the technology claimed in the ’021 Patent.

          9.       On November 16, 2004, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 6,820,234 (“the ’234 Patent”), entitled “Skew Calibration Means

And A Method Of Skew Calibration.”

          10.      Alexander Roger Deas, Ilya Valerievich Klotchkov, Igor Anatolievich

Abrossimov, and Vasily Grigorievich Atyunin invented the technology claimed in the ’234

Patent.




                                                      2
            Case 6:21-cv-00140-ADA Document 1 Filed 02/09/21 Page 3 of 25




          11.   On September 12, 2006, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 7,107,386 (“the ’386 Patent”), entitled “Memory Bus Arbitration

Using Memory Bank Readiness.”

          12.   Stephen Clark Purcell and Scott Kimura invented the technology claimed in the

’386 Patent.

          13.   On October 2, 2007, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 7,278,069 (“the ’069 Patent”), entitled “Data Transmission

Apparatus For High-Speed Transmission Of Digital Data and Method For Automatic Skew

Calibration.”

          14.   Igor Anatolievich Abrosimov, Vasily Grigorievich Atyunin, Alexander Roger

Deas, and Ilya Vasilievich Klotchkov invented the technology claimed in the ’069 Patent.

          15.   On September 16, 2008, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 7,426,603 (“the ’603 Patent”), entitled “Memory Bus Arbitration

Using Memory Bank Readiness.”

          16.   Stephen Clark Purcell and Scott Kimura invented the technology of the ’603

Patent.

          17.   CCO is the assignee and owner of the right, title, and interest in and to the

Patents-in-Suit, including the right to assert all causes of action arising under said patents and the

right to any remedies for infringement.

                                              NOTICE

          18.   By email dated September 18, 2019, CCO, via counsel, notified TI of existence of

the Patents-in-Suit and of potential infringement of those Patents by TI. CCO’s correspondence

further identified an exemplary infringing TI product and offered to provide TI with claim charts




                                                  3
          Case 6:21-cv-00140-ADA Document 1 Filed 02/09/21 Page 4 of 25




for the Patents-in-Suit. CCO’s email further invited TI to hold a licensing discussion with CCO.

       19.     By email dated September 18, 2019, an in-house counsel at TI notified CCO that

a different in-house counsel would handle the CCO matter. TI noted that CCO’s materials had

been forwarded to the appropriate contact at TI.

       20.     By email dated September 19, 2019, CCO, via counsel, followed up with TI and

offered to discuss CCO and its patents.

       21.     By email dated October 1, 2019, CCO, via counsel, again followed up with TI.

       22.     By email dated October 17, 2019, CCO, via counsel, again followed up with TI

regarding CCO and licensing of CCO’s patents.

       23.     As of the date of this Complaint, CCO has received no further response from TI.

                                           LICENSING

       24.     As of the time of this Complaint, CCO has entered into licensing agreements

relating to the Patents-in-Suit with at least Arastu Systems, NVIDIA, Qualcomm, and Via

Technologies, Rockchip, and Socionext.

                    COUNT I: INFRINGEMENT OF THE ’021 PATENT

       25.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

       26.     On information and belief, TI has infringed the ’021 Patent pursuant to 35 U.S.C.

§ 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell, selling

in the United States, or importing into the United States certain processors, microcontrollers,

Systems-on-Chips that include DDR3, DDR3L, DDR4, LPDDR2, and/or LPDDR4 memory

controller systems (“DDR Controller”) (collectively, “Accused TI Products”).

       27.     On information and belief, TI has infringed at least claim 11 of the ’021 Patent by

performing a method of eliminating skew caused by inter-symbol interference and cross-talk




                                                   4
         Case 6:21-cv-00140-ADA Document 1 Filed 02/09/21 Page 5 of 25




influence in the transmission line for high-speed transmission of digital data by modifying

delays, such as during write training, at each DQ line of an exemplary DDR Controller, such as

an LPDDR4 Controller incorporated in the Accused TI Products, including during regular

operation and during development, design, testing, and verification of the DDR Controller, in

part because they operate with the guidance of the JEDEC Standard. See Ex. 1 at 257-258

(Texas Instruments, AM654x, AM652x Sitara processors, Advance Information, Mar. 2019)

(describing DDR Subsystem and that it comprises the DDR controller, DDR PHY, and wrapper

logic to integrate these blocks in the device); Ex. 2 at 6117, 6137 (AM65x/DRA80xM

Processors, Texas Instruments Family of Products, Technical Reference Manual, REV. Dec.

2019) (DDR subsystem diagram and DDR PHY features description); Ex. 5 at 195 (JEDEC

Standard, LPDDR4, JESD209-4B, Feb. 2017) (describing DQS-DQ training); Ex. 17 (External

Memory Interfaces Intel Arria 10 FPGA IP User Guide) (describing write DQ ISI/crosstalk).

       28.     On information and belief, the TI DDR Controller transmits digital data through

each transmission line, such as DQ transmission line, provided by at least one driver. Ex. 1 at

258 (Texas Instruments, AM654x, AM652x Sitara processors, Advance Information, Mar. 2019)

(describing DDR PHY features, such as write leveling and read training); Ex. 2 at 6137

(AM65x/DRA80xM Processors, Texas Instruments Family of Products, Technical Reference

Manual, REV. Dec. 2019); Ex. 5 at 195 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017)

(“Up to 5 consecutive MPC [Write DQ FIFO] commands with user defined patterns may be

issued to the SDRAM to store up to 80 values (BL16x5) per pin that can be read back via the

MPC [Read DQ FIFO] command”); Ex. 9 at 165 (DDR PHY Interface, DFI 4.0 Specification,

Version 4.0) (describing write DQ sequence).

       29.     On information and belief, the TI DDR Controller measures a skew for the




                                                5
          Case 6:21-cv-00140-ADA Document 1 Filed 02/09/21 Page 6 of 25




transmitted DQ bit patterns through the transmission line by training write boundaries of a data

eye during write leveling. Ex. 1 at 258 (Texas Instruments, AM654x, AM652x Sitara

processors, Advance Information, Mar. 2019) (listing DDR PHY features); Ex. 5 at 195 (JEDEC

Standard, LPDDR4, JESD209-4B, Feb. 2017) (describing DQS-DQ training – “After writing

data to the SDRAM with the MPC [Write DQ FIFO] command, the data can be read back with

the MPC [Read DQ FIFO] command and results compared with “expect” data to see if further

training (DQ Delay) is needed.”); Ex. 9 at 165 (DDR PHY Interface, DFI 4.0 Specification,

Version 4.0) (describes the write DQ training sequence and states that “[t]he PHY receives the

read data from the DRAM and compares it to the expected data. The PHY delays are to be

adjusted as needed.”).

       30.     On information and belief, the TI DDR Controller records and stores information

on skew caused by inter-symbol interference and cross-talk influence in the DQ transmission

lines for at least one data pattern transmitted through the transmission line. Ex. 5 at 195 (JEDEC

Standard, LPDDR4, JESD209-4B, Feb. 2017) (“[a]fter writing data to the SDRAM with the

MPC [Write DQ FIFO] command, the data can be read back with the MPC [Read DQ FIFO]

command and results compared with ‘expect’ data to see if further training (DQ delay) is

needed”); Ex. 9 at 165 (DDR PHY Interface, DFI 4.0 Specification, Version 4.0) (describes the

write DQ training sequence and states that “[t]he PHY receives the read data from the DRAM

and compares it to the expected data.”); Ex. 17 (External Memory Interfaces Intel Arria 10

FPGA IP User Guide) (describes write DQ ISI/crosstalk).

       31.     On information and belief, the TI DDR Controller generates and applies a

correction to the timing position of a signal transition between two logical levels, the correction

being generated on the basis of the information stored in the storage means, so as to compensate




                                                 6
          Case 6:21-cv-00140-ADA Document 1 Filed 02/09/21 Page 7 of 25




for the above skew. Ex. 5 at 195, 200 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017)

(“[a]fter writing data to the SDRAM with the MPC [Write DQ FIFO] command, the data can be

read back with the MPC [Read DQ FIFO] command and results compared with ‘expect’ data to

see if further training (DQ delay) is needed.”); Ex. 9 at 165, 190 (DDR PHY Interface, DFI 4.0

Specification, Version 4.0) (describing write DQ training as an “operation to center the DQS in

the write data eye at the DRAM” and further describing write DQ training sequence).

       32.     On information and belief, TI has induced, and continues to induce, infringement

of the ’021 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly inducing, directing,

causing, and encouraging others, including, but not limited to, its customers and end users, to

make, use, sell, and/or offer to sell in the United States, and/or import into the United States, the

Accused TI Products that incorporate the DDR Controller. TI had the knowledge of the ’021

Patent, at least from CCO’s September 18, 2019, correspondence to TI, and acted with specific

intent to encourage its customers and end users to make, use, sell, and/or offer to sell in the

United States and/or import into the United States the infringing instrumentalities described

above, including by providing the DDR Controller, corresponding technical documentation, and

assisting customers with integrating, testing, and verification thereof.

       33.     On information and belief, TI has committed the foregoing infringing activities

without a license.

       34.     On information and belief, TI’s infringing activities commenced within six years

prior to the filing of this complaint, entitling CCO to past damages.

       35.     On information and belief, TI knew the ’021 Patent existed, knew of its claims,

and knew of TI’s infringing products while committing the foregoing infringing acts, thereby

willfully, wantonly, and deliberately infringing the ’021 Patent.




                                                  7
          Case 6:21-cv-00140-ADA Document 1 Filed 02/09/21 Page 8 of 25




                    COUNT II: INFRINGEMENT OF THE ’234 PATENT

       36.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

       37.     On information and belief, TI has infringed the ’234 Patent pursuant to 35 U.S.C.

§ 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell, selling

in the United States, or importing into the United States the Accused TI Products.

       38.     For example, on information and belief, TI has infringed at least claim 28 of the

’234 Patent by making, using, offering to sell, selling in the United States, or importing into the

United States the Accused TI Products that include the DDR Controller, such as DDR3, DDR3L,

DDR4, and LPDDR4 Memory Controller Systems, with a timing uncertainty reduction system

for calibration of a high speed communication apparatus, including during development, design,

testing, and verification of the DDR Controller. Ex. 1 at 257 (Texas Instruments, AM654x,

AM652x Sitara processors, Advance Information, Mar. 2019) (DDR Subsystem description); Ex.

2 at 6117 (AM65x/DRA80xM Processors, Texas Instruments Family of Products, Technical

Reference Manual, REV. Dec. 2019) (memory controllers outline and description); Ex. 12 at 12,

39 (Texas Instruments, Keystone II Architecture DDR3 Memory Controller, User’s Guide, REV.

Mar. 2015) (industry standard compliance statement that the DDR3 controller is compliant with

the JESD79-3E DDR3 SDRAM standard).

       39.     On information and belief, an exemplary DDR Controller reduces timing

uncertainty in DDR3, DDR3L, DDR4 and LPDDR4 memory transmission including calibration

using the Multi-Purpose Register (MPR), gate training, PHY initialization, read centering, write

centering, and write leveling. Ex. 2 at 6133, 6137 (AM65x/DRA80xM Processors, Texas

Instruments Family of Products, Technical Reference Manual, REV. Dec. 2019) (DDR PHY

initialization flow); Ex. 1 at 258 (Texas Instruments, AM654x, AM652x Sitara processors,




                                                  8
         Case 6:21-cv-00140-ADA Document 1 Filed 02/09/21 Page 9 of 25




Advance Information, Mar. 2019) (outlining DDR PHY features, including write leveling, read

DQS gating training, DQ/DQS eye training, read and write data bit deskew, and similar); Ex. 11

at 115 (Texas Instruments, Keystone Architecture DDR3 Memory Controller, User’s Guide,

REV. Jan. 2015) (describing full leveling (auto leveling); Ex. 7 at 8, 37 (JEDEC Standard, DDR4

SDRAM, JESD79-4, Sept. 2012) (outlining DDR4 MPR, write leveling, and DQ training); Ex.

16 (DDR4 SDRAM - Initialization, Training and Calibration) (describing MPR, DQ training

with MPR); Ex. 16 (DDR4 SDRAM - Initialization, Training and Calibration) (describing read

and write centering); Ex. 6 at 17, 48-51 (JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov.

2008) (outlining DDR3 MRS, MPR, and write leveling); Ex. 5 at 26, 190, 195 (JEDEC Standard,

LPDDR4, JESD209-4B, Feb. 2017) (describing write leveling, DQ bus training, RD DQ

calibration, RD DQ calibration training, and DQS-DQ training for LPDDR4 architecture); Ex. 9

at 120 (DDR PHY Interface, DFI 4.0 Specification, Version 4.0) (describing frequency ratios

across the DFI).

       40.     On information and belief, the DDR Controller comprises at least one driving

register for latching transmitted DQ signals, with a plurality of inputs and outputs. Ex. 2 at 6117

(AM65x/DRA80xM Processors, Texas Instruments Family of Products, Technical Reference

Manual, REV. Dec. 2019) (DDR subsystem overview); Ex. 12 at 39 (Texas Instruments,

Keystone II Architecture DDR3 Memory Controller, User’s Guide, REV. Mar. 2015) (DDR3

memory system overview); Ex. 10 at 67 (C. Kim et al., High-Bandwidth Memory Interface)

(outlining “write” training and DRAM interface).

       41.     On information and belief, the DDR Controller further comprises at least one

receiving register for latching received DQ signals, each said receiving register having a plurality

of inputs and outputs. Ex. 12 at 39 (Texas Instruments, Keystone II Architecture DDR3 Memory




                                                 9
         Case 6:21-cv-00140-ADA Document 1 Filed 02/09/21 Page 10 of 25




Controller, User’s Guide, REV. Mar. 2015) (DDR3 memory controller); Ex. 14 at 157

(DesignWare Cores DDR3/2 SDRAM PHY Utility Block (PUB), Databook, Synopsys, Apr.

2012) (describing DQS gate training – “[r]ead DQS strobes from the DRAM are ordinarily gated

by the PHY to suppress noise and correctly capture read data. Precise alignment of the gate to

the read data is a prerequisite for proper reads.”); Ex. 10 at 67 (C. Kim et al., High-Bandwidth

Memory Interface) (DRAM interface outline); Ex. 15 at 13, 19-20 (Technical Note, High-Speed

DRAM Controller Design, Micron) (circular FIFO and strobe delay outline).

       42.     On information and belief, the DDR Controller includes a main clock for

generating a main clock signal, such as a DDR PLL. Ex. 2 at 3193, 3484, 6124

(AM65x/DRA80xM Processors, Texas Instruments Family of Products, Technical Reference

Manual, REV. Dec. 2019) (DDR PLL and DDR subsystem integration); Ex. 12 at 15, 124 (Texas

Instruments, Keystone II Architecture DDR3 Memory Controller, User’s Guide, REV. Mar.

2015) (describing clock interface and local calibrated delay line register); Ex. 9 at 120 (DDR

PHY Interface, DFI 4.0 Specification, Version 4.0); Ex. 8 at 91 (DDR PHY Interface, Version

3.0) (“In a DDR memory subsystem, it may be advantageous to operate the PHY at a higher

frequency than the MC. If the PHY operates at a multiple of the MC frequency, the PHY

transfers data at a higher data rate relative to the DFI clock and the MC has the option to execute

multiple commands in a single DFI clock cycle. The DFI is defined at the MC to PHY boundary

and therefore operates in the clock frequency domain of the MC.”).

       43.     On information and belief, the DDR Controller includes a reference clock, such as

a DDR PHY clock, for generating a reference signal for calibrating the receiving register or

registers, such as during DQ read centering/read training; said reference clock being associated

with the main clock signal. Ex. 2 at 3484, 6124, 6926 (AM65x/DRA80xM Processors, Texas




                                                10
         Case 6:21-cv-00140-ADA Document 1 Filed 02/09/21 Page 11 of 25




Instruments Family of Products, Technical Reference Manual, REV. Dec. 2019) (DDR

subsystem integration); Ex. 12 at 15, 124 (Texas Instruments, Keystone II Architecture DDR3

Memory Controller, User’s Guide, REV. Mar. 2015) (describing DDR3 clock interface and local

calibrated delay line register); Ex. 9 at 120 (DDR PHY Interface, DFI 4.0 Specification, Version

4.0) (describing frequency ratios across the DFI); Ex. 15 at 12 (Technical Note, High-Speed

DRAM Controller Design, Micron) (describing capture circuits); Ex. 9 at 16; Ex. 16 (DDR4

SDRAM - Initialization, Training and Calibration) (describing read centering in DDR3, DDR3L,

and DDR4 memory controller systems); Ex. 6 at 48-51 (JEDEC Standard, DDR3 SDRAM,

JESD79-3C, Nov. 2008) (DDR3 protocol example); Ex. 5 at 190, 195 (JEDEC Standard,

LPDDR4, JESD209-4B, Feb. 2017) (describing RD DQ calibration in LPDDR4 memory

controller systems as well as DQS-DQ training).

       44.     On information and belief, the DDR Controller includes phase shift circuitry to

align the timing of the driving signals’ relative to the CK signal at the destination, such as

DATX8 delay lines aligning the timing of the DQS signals following write leveling, or DQ

signals following write centering. Ex. 2 at 6137 (AM65x/DRA80xM Processors, Texas

Instruments Family of Products, Technical Reference Manual, REV. Dec. 2019) (wrute eveling

adjustment and write eye centering); Ex. 14 at 34-35, 115, 117 (DesignWare Cores DDR3/2

SDRAM PHY Utility Block (PUB) (describing local calibrated delay line register), Databook,

Synopsys, Apr. 2012); Ex. 7 at 31-33 (JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept. 2012)

(DDR4 write leveling); Ex. 11 at 115 (Texas Instruments, Keystone Architecture DDR3 Memory

Controller, User’s Guide, REV. Jan. 2015) (DDR3 auto leveling); Ex. 6 at 42-43 (JEDEC

Standard, DDR3 SDRAM, JESD79-3C, Nov. 2008) (DDR3 write leveling); Ex. 5 at 186

(JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017) (DDR4 Mode register write-WR leveling




                                                 11
         Case 6:21-cv-00140-ADA Document 1 Filed 02/09/21 Page 12 of 25




mode and write leveling procedure).

       45.     On information and belief, TI has induced, and continues to induce, infringement

of the ’234 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly inducing, directing,

causing, and encouraging others, including, but not limited to, its customers and end users, to

make, use, sell, and/or offer to sell in the United States, and/or import into the United States, the

Accused TI Products that incorporate the DDR Controller. TI had the knowledge of the ’234

Patent, at least from CCO’s September 18, 2019, correspondence to TI, and acted with specific

intent to encourage its customers and end users to make, use, sell, and/or offer to sell in the

United States and/or import into the United States the infringing instrumentalities described

above, including by providing the DDR Controller, corresponding technical documentation, and

assisting customers with integrating, testing, and verification thereof.

       46.     On information and belief, TI has committed the foregoing infringing activities

without a license.

       47.     On information and belief, TI’s infringing activities commenced within six years

prior to the filing of this complaint, entitling CCO to past damages.

       48.     On information and belief, TI knew the ’234 Patent existed, knew of its claims,

and knew of TI’s infringing products while committing the foregoing infringing acts, thereby

willfully, wantonly, and deliberately infringing the ’234 Patent.

                     COUNT III: INFRINGEMENT OF THE ’386 PATENT

       49.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

       50.     On information and belief, TI has infringed the ’386 Patent pursuant to 35 U.S.C.

§ 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell, selling

in the United States or importing into the United States the Accused TI Products.




                                                  12
         Case 6:21-cv-00140-ADA Document 1 Filed 02/09/21 Page 13 of 25




       51.     For example, on information and belief, TI has infringed at least claim 1 of the

’386 Patent by making, using, offering to sell, selling in the United States or importing into the

United States the Accused TI Products, which include a DDR Controller, such as DDR3,

DDR3L, DDR4, LPDDR2, LPDDR3, and LPDDR4 Memory Controller Systems, adapted to

send a plurality of memory transactions over a memory bus to a memory having a plurality of

memory banks and compliant with the respective JEDEC standards. See, e.g., Ex. 1 at 257

(Texas Instruments, AM654x, AM652x Sitara processors, Advance Information, Mar. 2019)

(describing DDR subsystem and memory controllers); Ex. 2 at 6117-6118 (AM65x/DRA80xM

Processors, Texas Instruments Family of Products, Technical Reference Manual, REV. Dec.

2019) (key features include bank interleaving and scheduling based on bank openness); Ex. 12 at

15-16, 18, 23, 39 (Texas Instruments, Keystone II Architecture DDR3 Memory Controller,

User’s Guide, REV. Mar. 2015) (DDR3 memory controller interface and features, such as

supporting DDR on address bus and having multiple high-priority tiers for sophisticated handling

of priority requests); Ex. 19 at 1 (Texas Instruments, AM437x Sitara Processors, SPRS851E,

REV. Jan. 2019) (DDR subsystem supports DDR3L, DDR4, and LPDDR4); Ex. 13 at 2

(AM5K2E0x Multicore Arm Keystone II System-on-Chip, Mar. 2015) (DDR3 memory

controller device-specific information); Ex. 6 at 15-16 (JEDEC STANDARD DDR3 SDRAM

JESD79-3C (Revision of Jesd79-3B, April 2008)); Ex. 7 at 7 (JEDEC Standard, DDR4 SDRAM,

JESD79-4, Sept. 2012); Ex. 3 at 12 (JEDEC Standard, LPDDR2, JESD209-2B, Feb. 2010); Ex. 4

at 16 (JEDEC Standard, LPDDR3, JESD209-3C, Aug. 2015); Ex. 5 at 19 (JEDEC Standard,

LPDDR4, JESD209-4B, Feb. 2017).

       52.     On information and belief, the DDR Controller comprises a queue comprising a

plurality of request stations, wherein each of the plurality of memory transactions is stored in one




                                                 13
         Case 6:21-cv-00140-ADA Document 1 Filed 02/09/21 Page 14 of 25




of the request stations and is addressed to one of the plurality of memory banks. Ex. 2 at 6128-

6129, 6198, 6367-6368 (AM65x/DRA80xM Processors, Texas Instruments Family of Products,

Technical Reference Manual, REV. Dec. 2019) (DDR subsystem mapping diagram); Ex. 12 at

23 (Texas Instruments, Keystone II Architecture DDR3 Memory Controller, User’s Guide, REV.

Mar. 2015) (DDR3 memory controller FIFO description, block diagram, and key DDR memory

controller features, such as out-of-order command execution and read data return, multiple high-

priority tiers for sophisticated handling of priority requests, and 512-byte write data buffer and

512-byte read data FIFO); Ex. 13 at 20 (AM5K2E0x Multicore Arm Keystone II System-on-

Chip, Mar. 2015) (describing address alias prevention and address mapping); Ex. 6 at 33

(JEDEC STANDARD DDR3 SDRAM JESD79-3C (Revision of Jesd79-3B, April 2008)); Ex. 7

at 24 (JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept. 2012); Ex. 3 at 145 (JEDEC Standard,

LPDDR2, JESD209-2B, Feb. 2010); Ex. 4 at 80 (JEDEC Standard, LPDDR3, JESD209-3C,

Aug. 2015); Ex. 5 at 246 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017).

       53.     On information and belief, the DDR Controller includes an arbiter, such as the

memory controller IP block, coupled to each of the plurality of request stations, adapted to select

any of the plurality of memory transactions. Ex. 12 at 23-24 (Texas Instruments, Keystone II

Architecture DDR3 Memory Controller, User’s Guide, REV. Mar. 2015) (DDR3 memory

controller FIFO block diagram, describing DDR3 arbitration as well as key DDR memory

controller features, such as out-of-order command execution and read data return); Ex. 2 at 6118,

6128 (AM65x/DRA80xM Processors, Texas Instruments Family of Products, Technical

Reference Manual, REV. Dec. 2019) (describing key features and coherency implications).

       54.     On information and belief, the DDR Controller’s arbiter is configured to generate

a plurality of bank readiness signals, such as following the submission of an activate command to




                                                 14
         Case 6:21-cv-00140-ADA Document 1 Filed 02/09/21 Page 15 of 25




the DDR3, DDR4, LPDDR2, and LPDDR4 memory, each bank readiness signal indicating the

readiness of one of the plurality of memory banks to accept a memory transaction, and, based on

the bank readiness signals, is configured to select one of the memory transactions for

transmission over the memory bus. Ex. 12 at 19, 24 (Texas Instruments, Keystone II

Architecture DDR3 Memory Controller, User’s Guide, REV. Mar. 2015) (describing Write WR

command, activation, key DDR memory controller features, and arbitration); Ex. 2 at 6118,

6138, 6176 (AM65x/DRA80xM Processors, Texas Instruments Family of Products, Technical

Reference Manual, REV. Dec. 2019) (TI processor features); Ex. 6 at 18, 55 (JEDEC

STANDARD DDR3 SDRAM JESD79-3C (Revision of Jesd79-3B, April 2008)) (“active”

command); Ex. 7 at 9, 82 (JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept. 2012) (“activate”

command); Ex. 3 at 18, 79 (JEDEC Standard, LPDDR2, JESD209-2B, Feb. 2010) (same); Ex. 5

at 18, 58 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017) (same).

       55.     On information and belief, TI has induced, and continues to induce, infringement

of the ’386 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly inducing, directing,

causing, and encouraging others, including, but not limited to, its customers and end users, to

make, use, sell, and/or offer to sell in the United States, and/or import into the United States, the

Accused TI Products that incorporate the DDR Controller. TI had the knowledge of the ’386

Patent, at least from CCO’s September 18, 2019, correspondence to TI, and acted with specific

intent to encourage its customers and end users to make, use, sell, and/or offer to sell in the

United States and/or import into the United States the infringing instrumentalities described

above, including by providing DDR Controller, corresponding technical documentation, and

assisting customers with integrating, testing, and verification thereof.

       56.     On information and belief, TI has committed the foregoing infringing activities




                                                 15
         Case 6:21-cv-00140-ADA Document 1 Filed 02/09/21 Page 16 of 25




without a license.

       57.     On information and belief, TI’s infringing activities commenced within six years

prior to the filing of this complaint, entitling CCO to past damages.

       58.     On information and belief, TI knew the ’386 Patent existed, knew of its claims,

and knew of TI infringing products while committing the foregoing infringing acts, thereby

willfully, wantonly, and deliberately infringing the ’386 Patent.

                     COUNT IV: INFRINGEMENT OF THE ’069 PATENT

       59.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

       60.     On information and belief, TI has infringed the ’069 Patent pursuant to 35 U.S.C.

§ 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell, selling

in the United States, or importing into the United States the Accused TI Products.

       61.     For example, on information and belief, TI has infringed at least claim 12 of the

’069 Patent by performing a method for automatic skew calibration of a transmission apparatus

for high speed transmission of digital data, including during development, design, testing, and

verification of the JEDEC-compliant Accused TI Products, which include the DDR Controller,

such as a DDR3, DDR3L, DDR4 and LPDDR4 memory controllers that automatically calibrate

skew of DDR3, DDR3L, DDR4 and LPDDR4 DDRs. Ex. 1 at 257-258 (Texas Instruments,

AM654x, AM652x Sitara processors, Advance Information, Mar. 2019) (DDR Subsystem); Ex.

2 at 6117, 6133 (AM65x/DRA80xM Processors, Texas Instruments Family of Products,

Technical Reference Manual, REV. Dec. 2019) (DDR PHY features and DDR subsystem); Ex.

12 at 12, 30, 39, 86 (Texas Instruments, Keystone II Architecture DDR3 Memory Controller,

User’s Guide, REV. Mar. 2015) (DDR3 features and purpose of the peripheral); Ex. 10 at 67 (C.

Kim et al., High-Bandwidth Memory Interface) (DRAM interface). Further, DDR3/3L/4 and




                                                  16
         Case 6:21-cv-00140-ADA Document 1 Filed 02/09/21 Page 17 of 25




LPDDR4 DDR Subsystems include read/write training functions, such as gate training, read data

eye training, and write data eye. Ex.10 at 18-19 (DDR PHY Interface, DFI 4.0 Specification,

Version 4.0).

       62.      On information and belief, TI’s DDR Controller calibrates registers of the

receiver, such as the DQ and DQS receiver registers, in relation to a reference clock edge. Ex. 2

at 6133, 6441, 6927 (AM65x/DRA80xM Processors, Texas Instruments Family of Products,

Technical Reference Manual, REV. Dec. 2019) (read DQS gate training); Ex. 12 at 86 (Texas

Instruments, Keystone II Architecture DDR3 Memory Controller, User’s Guide, REV. Mar.

2015) (same); Ex. 14 at 42, 157-158 (DesignWare Cores DDR3/2 SDRAM PHY Utility Block

(PUB), Databook, Synopsys, Apr. 2012) (PHY initialization flow, DQS gate training, and

algorithm); Ex. 15 at 19-20 (Technical Note, High-Speed DRAM Controller Design, Micron);

Ex. 9 at 144, 146-147 (DDR PHY Interface, DFI 4.0 Specification, Version 4.0) (read training,

gate training, and training operations in DFI training mode).

       63.      On information and belief, TI’s DDR Controller calibrates propagation delays of

registers of the transmitter, using the calibrated registers of the receiver, such as PHY registers

calibrated to receive deskewed DQS and DQ signals during read training. Ex. 2 at 6133, 6441

(AM65x/DRA80xM Processors, Texas Instruments Family of Products, Technical Reference

Manual, REV. Dec. 2019) (data training flow); Ex. 14 at 42, 163, 183 (DesignWare Cores

DDR3/2 SDRAM PHY Utility Block (PUB), Databook, Synopsys, Apr. 2012) (PHY

initialization flow, data eye training, read training, and write eye centering algorithm); Ex. 9 at

146-147 (DDR PHY Interface, DFI 4.0 Specification, Version 4.0); Ex. 16 (DDR4 SDRAM -

Initialization, Training and Calibration) (data eye training and write centering).

       64.      On information and belief, TI’s DDR Controller performs calibration by




                                                 17
         Case 6:21-cv-00140-ADA Document 1 Filed 02/09/21 Page 18 of 25




measuring time offsets between different signals that form a communication channel, such as the

skew between DQS and DQ signals, for a plurality of frequencies or data patterns. Ex. 14 at 163,

183, 312 (DesignWare Cores DDR3/2 SDRAM PHY Utility Block (PUB), Databook, Synopsys,

Apr. 2012) (DDLs used in the PHY blocks, data eye training, and write eye centering algorithm);

Ex. 9 at 147 (DDR PHY Interface, DFI 4.0 Specification, Version 4.0) (write DQ training, data

eye training); Ex. 2 at 3176, 6117, 6475 (AM65x/DRA80xM Processors, Texas Instruments

Family of Products, Technical Reference Manual, REV. Dec. 2019) (PLL output clocks); Ex. 12

at 12 (Texas Instruments, Keystone II Architecture DDR3 Memory Controller, User’s Guide,

REV. Mar. 2015) (purpose of the peripheral and relevant features); Ex. 16 (DDR4 SDRAM -

Initialization, Training and Calibration) (write centering).

       65.      On information and belief, TI’s DDR Controller applies the measured time offsets

to compensate for the inter-signal skew by performing relative alignment of the measured offsets

to a main clock edge. Ex. 2 at 6556 (AM65x/DRA80xM Processors, Texas Instruments Family

of Products, Technical Reference Manual, REV. Dec. 2019); Ex. 12 at 124 (Texas Instruments,

Keystone II Architecture DDR3 Memory Controller, User’s Guide, REV. Mar. 2015) (Local

calibrated delay line register); Ex. 14 at 117, 163 (DesignWare Cores DDR3/2 SDRAM PHY

Utility Block (PUB), Databook, Synopsys, Apr. 2012) (local calibrated delay line register and

data eye training); Ex. 9 at 164 (DDR PHY Interface, DFI 4.0 Specification, Version 4.0) (write

DQ training).

       66.      On information and belief, TI has induced, and continues to induce, infringement

of the ’069 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly inducing, directing,

causing, and encouraging others, including, but not limited to, its customers and end users, to

make, use, sell, and/or offer to sell in the United States, and/or import into the United States, the




                                                 18
         Case 6:21-cv-00140-ADA Document 1 Filed 02/09/21 Page 19 of 25




Accused TI Products that incorporate the DDR Controller. TI had the knowledge of the ’069

Patent, at least from CCO’s September 18, 2019, correspondence to TI, and acted with specific

intent to encourage its customers and end users to make, use, sell, and/or offer to sell in the

United States and/or import into the United States the infringing instrumentalities described

above, including by providing the DDR Controller, corresponding technical documentation, and

assisting customers with integrating, testing, and verification thereof.

       67.     On information and belief, TI has committed the foregoing infringing activities

without a license.

       68.     On information and belief, TI’s infringing activities commenced within six years

prior to the filing of this complaint, entitling CCO to past damages.

       69.     On information and belief, TI knew the ’069 Patent existed, knew of its claims,

and knew of TI infringing products while committing the foregoing infringing acts, thereby

willfully, wantonly, and deliberately infringing the ’069 Patent.

                      COUNT V: INFRINGEMENT OF THE ’603 PATENT

       70.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

       71.     On information and belief, TI has infringed the ’603 Patent pursuant to 35 U.S.C.

§ 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell, selling

in the United States or importing into the United States the Accused TI Products.

       72.     For example, on information and belief, TI’s JEDEC-compliant DDR Controller

infringes at least claim 16 of the ’603 Patent by performing a method of using a multiplexer

(including multicore shared memory controller (MSMC) and DDR subsystem) to manage the

transmission of a plurality of memory transactions to a memory having a plurality of memory

banks, including during development, design, testing, and verification of JEDEC-compliant




                                                  19
          Case 6:21-cv-00140-ADA Document 1 Filed 02/09/21 Page 20 of 25




Accused TI Products, which include the DDR Controller, such as a DDR3, DDR3L, DDR4,

LPDDR2, and/or LPDDR4. Ex. 2 at 674, 6062, 6117, 7710 (AM65x/DRA80xM Processors,

Texas Instruments Family of Products, Technical Reference Manual, REV. Dec. 2019) (MSMC

and DDR subsystem overview); Ex. 1 at 257 (Texas Instruments, AM654x, AM652x Sitara

processors, Advance Information, Mar. 2019) (describing keystone architecture, DDR

subsystem, MSMC, and DDR3 memory controller device-specific information); Ex. 6 at 15-16

(JEDEC STANDARD DDR3 SDRAM JESD79-3C (Revision of Jesd79-3B, April 2008)); Ex. 7

at 7 (JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept. 2012); Ex. 3 at 12 (JEDEC Standard,

LPDDR2, JESD209-2B, Feb. 2010); Ex. 5 at 19 (JEDEC Standard, LPDDR4, JESD209-4B, Feb.

2017).

         73.   On information and belief, the multiplexer used by the TI DDR Controller

comprises a plurality of multiplexer inputs for receiving the plurality of memory transactions and

a multiplexer output for sending each of the plurality of memory transactions to the memory.

Ex. 13 at 2, 117 (AM5K2E0x Multicore Arm Keystone II System-on-Chip, Mar. 2015)

(KeyStone II architecture description); Ex. 2 at 6118, 6127 (AM65x/DRA80xM Processors,

Texas Instruments Family of Products, Technical Reference Manual, REV. Dec. 2019) (DDR

subsystem, key features, such as bank interleaving and scheduling based on bank openness, and

DDR3 memory controller device-specific information); Ex. 6 at 15-16 (JEDEC STANDARD

DDR3 SDRAM JESD79-3C (Revision of Jesd79-3B, April 2008)); Ex. 7 at 7 (JEDEC Standard,

DDR4 SDRAM, JESD79-4, Sept. 2012); Ex. 5 at 19 (JEDEC Standard, LPDDR4, JESD209-4B,

Feb. 2017).

         74.   On information and belief, TI DDR Controller receives a plurality of memory

transactions at the multiplexer inputs, wherein each memory transaction is addressed to a




                                               20
          Case 6:21-cv-00140-ADA Document 1 Filed 02/09/21 Page 21 of 25




corresponding memory bank. Ex. 2 at 6062, 6127, 6129, 7710 (AM65x/DRA80xM Processors,

Texas Instruments Family of Products, Technical Reference Manual, REV. Dec. 2019) (MSMC

overview and DDR subsystem functional description); Ex. 13 at 4, 20 (AM5K2E0x Multicore

Arm Keystone II System-on-Chip, Mar. 2015) (address mapping); Ex. 6 at 33 (JEDEC

STANDARD DDR3 SDRAM JESD79-3C (Revision of Jesd79-3B, April 2008)); Ex. 7 at 7

(JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept. 2012); Ex. 3 at 12 (JEDEC Standard,

LPDDR2, JESD209-2B, Feb. 2010); Ex. 5 at 19 (JEDEC Standard, LPDDR4, JESD209-4B, Feb.

2017).

         75.   On information and belief, the TI DDR Controller associates a priority, such as

Class of Service (CoS) with each received memory transaction. Ex. 2 at 6118, 6128

(AM65x/DRA80xM Processors, Texas Instruments Family of Products, Technical Reference

Manual, REV. Dec. 2019) (key features, such as priority based scheduling, scheduling based on

bank openness, and CoS, as well as DDR subsystem CoS mapping); Ex. 12 at 24-25, 72 (Texas

Instruments, Keystone II Architecture DDR3 Memory Controller, User’s Guide, REV. Mar.

2015) (CoS and arbitration description).

         76.   On information and belief, the DDR Controller generates a plurality of bank

readiness signals indicating the readiness of each memory bank available to accept a memory

transaction, such as a read or write request, wherein the plurality of bank readiness signals are

based on the plurality of memory transactions at the multiplexer inputs and the multiplexer

output. Ex. 2 at 6138 (AM65x/DRA80xM Processors, Texas Instruments Family of Products,

Technical Reference Manual, REV. Dec. 2019) (PUB commands); Ex. 12 at 18 (Texas

Instruments, Keystone II Architecture DDR3 Memory Controller, User’s Guide, REV. Mar.

2015) (Activation); Ex. 6 at 55 (JEDEC STANDARD DDR3 SDRAM JESD79-3C (Revision of




                                                 21
          Case 6:21-cv-00140-ADA Document 1 Filed 02/09/21 Page 22 of 25




Jesd79-3B, April 2008)) (“active” command); Ex. 3 at 18, 79 (JEDEC Standard, LPDDR2,

JESD209-2B, Feb. 2010) (LPDDR2-SX: “Activate” command); Ex. 5 at 18, 58 (JEDEC

Standard, LPDDR4, JESD209-4B, Feb. 2017) (“activate” command); Ex. 6 at 18 (JEDEC

STANDARD DDR3 SDRAM JESD79-3C (Revision of Jesd79-3B, April 2008)) (DDR3

SDRAM operations); Ex. 7 at 9 (JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept. 2012)

(DDR4 SDRAM operations). For example, associated with the issuance of an Activate

command that indicates the readiness of a memory bank to accept a memory transaction, such as

a read or write request, TI’s Memory Controllers generates a readiness signal, such as setting an

internal variable, asserting a flag, changing one or more bits of a status register, or similar

indication of bank readiness. The Active command, and the associated bank readiness signal,

includes the selection of a bank and a row. The bank readiness signals are based on the

bank/row of the requests and the input and output of the multiplexer discussed above. Id.

         77.   The TI DDR Controller sends each of the plurality of memory transactions to its

corresponding memory banks via the multiplexer output based on the associated priorities and

the bank readiness signals. Ex. 2 at 3779 (AM65x/DRA80xM Processors, Texas Instruments

Family of Products, Technical Reference Manual, REV. Dec. 2019) (key features, such as

priority based scheduling and scheduling based on bank openness); Ex. 12 at 24-25 (Texas

Instruments, Keystone II Architecture DDR3 Memory Controller, User’s Guide, REV. Mar.

2015) (arbitration and CoS).

         78.   On information and belief, TI DDR Controller prioritizes each memory

transaction based on the memory transaction’s position in a queue. Ex. 12 at 25 (Texas

Instruments, Keystone II Architecture DDR3 Memory Controller, User’s Guide, REV. Mar.

2015).




                                                  22
         Case 6:21-cv-00140-ADA Document 1 Filed 02/09/21 Page 23 of 25




        79.      On information and belief, TI has induced, and continues to induce, infringement

of the ’603 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly inducing, directing,

causing, and encouraging others, including, but not limited to, its customers and end users, to

make, use, sell, and/or offer to sell in the United States, and/or import into the United States, the

Accused TI Products that incorporate the DDR Controller. TI had the knowledge of the ’603

Patent, at least from CCO’s September 18, 2019, correspondence to TI, and acted with specific

intent to encourage its customers and end users to make, use, sell, and/or offer to sell in the

United States and/or import into the United States the infringing instrumentalities described

above, including by providing the DDR Controller, corresponding technical documentation, and

assisting customers with integrating, testing, and verification thereof.

        80.      On information and belief, TI has committed the foregoing infringing activities

without a license.

        81.      On information and belief, TI’s infringing activities commenced within six years

prior to the filing of this complaint, entitling CCO to past damages.

        82.      On information and belief, TI knew the ’603 Patent existed, knew of its claims,

and knew of TI’s infringing products while committing the foregoing infringing acts, thereby

willfully, wantonly, and deliberately infringing the ’603 Patent.

                                      PRAYER FOR RELIEF

              WHEREFORE, Plaintiff CCO prays for the judgment in its favor against TI, and

specifically, for the following relief:

        A. Entry of judgment in favor of CCO against TI on all counts;

        B. Entry of judgment that TI has infringed the Patents-in-Suit;

        C. Entry of judgment that TI’s infringement of the Patents-in-Suit has been willful;




                                                 23
         Case 6:21-cv-00140-ADA Document 1 Filed 02/09/21 Page 24 of 25




        D. An order permanently enjoining TI from infringing the Patents-in-Suit;

        E. Award of compensatory damages adequate to compensate CCO for TI’s infringement

            of the Patent-in-Suit, in no event less than a reasonable royalty trebled as provided by

            35 U.S.C. § 284;

        F. Award of CCO’s costs;

        G. Pre-judgment and post-judgment interest on CCO’s award; and

        H. All such other and further relief as the Court deems just or equitable.

                                   DEMAND FOR JURY TRIAL

           Pursuant to Rule 38 of the Fed. R. Civ. P., Plaintiff CCO hereby demands trial by jury

in this action of all claims so triable.



                                                   Respectfully Submitted,

February 9, 2021                               By: /s/ Raymond W. Mort, III
                                                  Dmitry Kheyfits
                                                  dkheyfits@kblit.com
                                                  Brandon G. Moore
                                                  bmoore@kblit.com
                                                  Daniel Sokoloff (Pro Hac Vice to be filed)
                                                  dsokoloff@kblit.com
                                                  KHEYFITS BELENKY LLP
                                                  108 Wild Basin Road, Suite 250
                                                  Austin, TX 78746
                                                  Tel: 737-228-1838
                                                  Fax: 737-228-1843

                                                   Andrey Belenky
                                                   New York State Bar No. 4524898
                                                   abelenky@kblit.com
                                                   Hanna G. Cohen (Pro Hac Vice to be filed)
                                                   New York State Bar No. 4471421
                                                   hgcohen@kblit.com
                                                   KHEYFITS BELENKY LLP
                                                   1140 Avenue of the Americas, 9th Floor
                                                   New York, New York 10036


                                                 24
Case 6:21-cv-00140-ADA Document 1 Filed 02/09/21 Page 25 of 25




                               Tel. (212) 203-5399
                               Fax. (212) 203-6445

                               Raymond W. Mort, III
                               Texas State Bar No. 00791308
                               raymort@austinlaw.com
                               THE MORT LAW FIRM, PLLC
                               100 Congress Ave, Suite 2000
                               Austin, TX 78701
                               Tel/Fax: (512)-677-6825

                               Attorneys for Plaintiff
                               Computer Circuit Operations LLC.




                              25
